FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                   October 19, 2009
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                     Clerk of Court
                            FOR THE TENTH CIRCUIT


    RICHARD H. GREENLEE,

                Plaintiff-Appellant,

    v.                                                    No. 08-3330
                                              (D.C. No. 2:08-CV-02479-CM-DJW)
    UNITED STATES POSTAL                                   (D. Kan.)
    SERVICE,

                Defendant-Appellee.



                             ORDER AND JUDGMENT *


Before O’BRIEN, PORFILIO, and TYMKOVICH, Circuit Judges.


         Richard Greenlee appeals pro se the district court’s dismissal of his

complaint against the United States Postal Service (USPS), his former employer.

He has filed an application under 28 U.S.C. § 1915 to proceed in forma pauperis

(ifp) in this appeal. Exercising jurisdiction under 28 U.S.C. § 1291, we deny his




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
application to proceed ifp and dismiss his appeal as frivolous. We also impose

appellate filing restrictions on Mr. Greenlee.

                                    Background

      The district court imposed filing restrictions on Mr. Greenlee in 2007,

stating that “[b]ecause plaintiff has disregarded prior warnings and continues to

pursue claims against [USPS] that have been dismissed and described as

‘delusional,’ filing restrictions are appropriate.” Greenlee v. U.S. Postal Serv.,

No. 06-2167-CM, 2007 WL 141016, at *6 (D. Kan. Jan. 17, 2007) (unpublished).

The court restricted Mr. Greenlee from filing future complaints against USPS as

follows:

      Plaintiff is prohibited from filing another case in this district against
      this defendant, unless he is represented by counsel or, if he proceeds
      pro se unless he provides a notarized affidavit that verifies with
      particularity that the new action is commenced on grounds that are
      distinguishable from those previously dismissed. Any proposed
      complaint against defendant must list all previous actions against
      defendant and provide notice of this filing restriction. Upon
      compliance with these requirements, the court will review the
      complaint and determine whether it should be accepted for filing.

Id. This court concluded on appeal that “given the frequency, redundancy, heft,

and sheer implausibility of Greenlee’s complaints, these modest restrictions are

more than appropriate to protect the limited resources of the district court as well

as our own.” Greenlee v. U.S. Postal Serv., 247 F. App’x 953, 954 n.3 (10th Cir.

2007). Mr. Greenlee filed a new complaint against USPS in October 2008. The

district court examined the complaint, found that it failed to comply with the

                                          -2-
filing restrictions, and dismissed it sua sponte without prejudice. Mr. Greenlee

appeals that ruling.

                       Denial of Leave to Proceed IFP on Appeal
                         and Dismissal of Appeal as Frivolous

      We have authority to deny an ifp application and dismiss a frivolous

appeal, without reaching the merits, when the appellant seeks to proceed ifp. See

Hunt v. Downing, 112 F.3d 452, 453 (10th Cir. 1997). Under 28 U.S.C.

§ 1915(e)(2)(B)(i), a “court shall dismiss the case at any time if the court

determines that . . . the action or appeal . . . is frivolous.” “An appeal is frivolous

when the result is obvious, or the appellant’s arguments of error are wholly

without merit.” Olson v. Coleman, 997 F.2d 726, 728 (10th Cir. 1993)

(quotations omitted); see also Neitzke v. Williams, 490 U.S. 319, 325 (1989)

(“[A]n appeal on a matter of law is frivolous where none of the legal points are

arguable on their merits.” (quotation and brackets omitted)).

      We liberally construe a pro se appellant’s appeal briefs. Garrett v. Selby

Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). In his 34-page

appeal brief, Mr. Greenlee appears to make two references to the district court’s

filing restrictions. But even affording him a liberal construction, we conclude

that he presents no argument of error in the district court’s conclusion that he

failed to comply with the restrictions in filing his October 2008 complaint. Nor

can we identify any non-frivolous argument in favor of reversing that decision.


                                          -3-
Therefore, we deny Mr. Greenlee’s application to proceed ifp and dismiss his

appeal. See Hunt, 112 F.3d at 453 (10th Cir. 1997).

                             Appellate Filing Restrictions

       Mr. Greenlee is a frequent filer in this court, as well as in the district court.

Before his October 2008 complaint, he had filed five other pro se complaints

against USPS. See Greenlee, 247 F. App’x at 953-54. Mr. Greenlee appealed the

district court’s dismissal of each of those complaints. This court either affirmed

the dismissals, see id. at 953-54 & n.1, or affirmed the district court’s denial of

his motion under Fed. R. Civ. P. 60(b), see Greenlee v. U.S. Postal Serv., 83 F.

App’x 308, 308-09 (10th Cir. 2003). This is the seventh appeal Mr. Greenlee has

filed with this court. 1

       We conclude that Mr. Greenlee’s previous appellate filings warrant

imposing limited restrictions upon him with respect to further pro se filings with

this court.

       Federal courts have the inherent power to regulate the activities of
       abusive litigants by imposing carefully tailored restrictions in
       appropriate circumstances. An injunction limiting further filings
       may be imposed where the litigant’s lengthy and abusive history is
       set forth; the court provides guidelines as to what the litigant may do


1
       Mr. Greenlee’s prior appeals involving claims against USPS include case
numbers 94-3139, 98-3052, 03-3226, 05-3269, 06-3347, and 07-3029. In
addition, he filed another pro se complaint against USPS in May 2009, which the
district court dismissed as frivolous. He appealed that decision—filing his eighth
appeal in this court—but because he failed to file a brief, we dismissed the appeal
for failure to prosecute. See case number 09-3146.

                                           -4-
      to obtain its permission to file an action; and the litigant receives
      notice and an opportunity to oppose the court’s order before it is
      implemented.

Ford v. Pryor, 552 F.3d 1174, 1180 (10th Cir. 2008) (citation and quotations

omitted) (imposing filing restrictions after plaintiff raised frivolous and repetitive

claims in four appeals). “[A] distinction has been made between indiscriminate

filers and those who have limited their repetitive filings to a particular subject.

Under [the latter] circumstances, the filing restrictions have been limited to the

subject matter of the previous lawsuits.” Id. at 1181 (citation omitted).

      The district court restricted Mr. Greenlee’s future filings only as to claims

against USPS. We conclude that appellate filing restrictions of that limited scope

are also appropriate. Therefore, in order to proceed pro se in this court in any

appeal or original proceeding filed against USPS, Mr. Greenlee must provide the

court with:

      1. A list of all appeals or original proceedings filed against USPS, whether

currently pending or previously filed with this court, including the name, number,

and citation, if applicable, of each case, and the current status or disposition of

each appeal or original proceeding; and

      2. A notarized affidavit, in proper legal form, which recites the issues he

seeks to present, including a short discussion of the legal basis asserted therefor,

and describing with particularity the order being challenged. The affidavit must

also certify, to the best of Mr. Greenlee’s knowledge, that the legal arguments

                                          -5-
being raised are not frivolous or made in bad faith, that they are warranted by

existing law or a good faith argument for the extension, modification, or reversal

of existing law, that the appeal or original proceeding is not interposed for any

improper purpose, such as delay or to needlessly increase the cost of litigation,

and that he will comply with all appellate and local rules of this court.

      These filings shall be submitted to the Clerk of the court, who shall forward

them for review to the Chief Judge or his designee, to determine whether to

permit Mr. Greenlee to proceed with a pro se appeal or original proceeding.

Without such authorization, the matter will be dismissed. If the Chief Judge or

his designee authorizes a pro se appeal or original proceeding to proceed, an order

shall be entered indicating that the matter shall proceed in accordance with the

Federal Rules of Appellate Procedure and the Tenth Circuit Rules.

      Mr. Greenlee shall have ten days from the date of this order and judgment

to file written objections, limited to fifteen pages, to these proposed filing

restrictions. If Mr. Greenlee does not file timely objections, the filing restrictions

shall take effect twenty days from the date of this order and judgment. If

Mr. Greenlee does file timely objections, these filing restrictions shall not take

effect unless the court rules against Mr. Greenlee on his objections, in which case

these filing restrictions shall apply to any matter filed in this court after that

ruling.




                                           -6-
                                   Conclusion

      Mr. Greenlee’s application to proceed ifp on appeal is DENIED and his

appeal is DISMISSED. His objections, if any, to the proposed filing restrictions

described above are due within TEN DAYS of the date of this order and

judgment.


                                                   Entered for the Court



                                                   Timothy M. Tymkovich
                                                   Circuit Judge




                                        -7-